                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MICHELE LONG,                                         :       No. 3:17cv231
            Petitioner                                :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :(Chief Magistrate Judge Schwab)
LEBANON COUNTY PROBATION                              :
DEPARTMENT, ET AL.,                                   :
                       Respondents                    :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 13th day of May 2019, it is hereby ORDERED as

       follows:

       1) Petitioner’s objections (Doc. 19) are OVERRULED;

       2) The report and recommendation (Doc. 18) is ADOPTED;

       3) Michele Long’s petition for a writ of habeas corpus under 28 U.S.C. §

       2254 is DENIED;

       4) For the reasons set forth in the accompanying memorandum, we decline

       to issue a certificate of appealability; and

       5) The Clerk of Court is directed to close this case.

                                                             BY THE COURT:

                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
